Dismissed and Memorandum Opinion filed March 26, 2009







Dismissed
and Memorandum Opinion filed March 26, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01099-CV
____________
 
HARRIS COUNTY APPRAISAL DISTRICT, Appellant
 
V.
 
HOUSTON MASONIC LIBRARY & MUSEUM FOUNDATION F/K/A
WEST HOUSTON MASONIC LIBRARY & MUSEUM FOUNDATION, Appellee
 

 
On Appeal from the
11th District Court
Harris County,
Texas
Trial Court Cause
No. 2007-40801
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed September 9, 2008.  On March 13, 2009,
appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices Anderson and Seymore.